Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 08/26/2022, have been entered and made of record.

Claims 2-5 and 12-15 are canceled. 
Claims 1, 6-11 and 16-20 are pending with claims 1, 11 and 20 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 08/26/2022 have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments is below.



Claim Rejections - 35 USC § 103

Summary of Arguments:

A. Regarding independent claims 1, 11, and 20, the Applicant argues that Panusopone [para. 0038 and 0088] does not disclose the claim features “wherein the performing the intra prediction for the current block comprises determining an interpolation filter for the intra prediction and performing the intra prediction for the current block based on the interpolation filter, and the interpolation filter is determined based on the determined reference sample line”. See Remarks, p. 8-10 of 11.
B. Regarding dependent claims 6-10 and 16-19, the Applicant argues that the claims are in allowable condition based on their dependencies from the allowable independent claims.

Examiner’s Response:

A. Regarding the arguments for independent claims 1, 11, and 20, Examiner respectfully disagrees because of the following reasons (emphasis added):
Panusopone [para. 0038, 0065 and 0087-0088] discloses the following:
1. ‘When the selected modes are directional modes (i.e. the intra prediction mode is selected), a 4-tap filter can be used’ and ‘A predicted sample … by applying (i.e. determining) a selected prediction direction and interpolating a value for the sample’ to teach the claim features “determining an interpolation filter (i.e. 4-tap filter) for the intra prediction” and “performing the intra prediction … based on the interpolation filter.

2. ‘Interpolation may be performed linearly using the two closest reference samples from the selected reference line’ and ‘Columns or rows of (i.e. selected reference lines) the prediction block can be adjusted with boundary prediction filters’ to teach the claim features “the interpolation filter is determined based on (i.e. performed using …samples from the selected reference line) the determined reference sample line”.
B. Regarding dependent claims 6-10 and 16-19, the arguments are rendered moot in view of the rejection of the independent claims as mentioned-above.

Therefore, claims 1, 6-11 and 16-20  stand rejected. See the rejections below


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 6-9, 11, 16-17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (“Panusopone”) [U.S Patent Application Pub. 2017/0347102 A1 provided in IDS filed on 01/22/2021] in view of Cho et al. (“Cho”) [US 2019/0208199 A1]

Regarding claim 1, Panusopone meets the claim limitations as follows:
An image decoding method [Fig. 6; para. 0068-0075: ‘depicts … a JVET decoder’] performed by an image decoding apparatus, the method comprising: 

determining (i.e. ‘select’) [Fig. 7, 8, 12: ‘1206’; para. 0076, 0122: ‘the encoder or decoder may select one of more of a plurality of reference lines’] at least one of reference sample line for intra prediction of a current block among a plurality of reference sample lines,

wherein in response to an upper boundary of the current block corresponding to an upper boundary of a current coding tree block (i.e. ‘the top boundary of the coding block’) including the current block (i.e. PU) [Fig. 7A; para. 0076], a first reference sample line, including a first upper reference sample line immediately above the current block and a first left reference sample line immediately left to the current block is determined as a reference sample line for intra prediction of the current block [Fig. 7A shows a single reference line including a first upper reference sample line immediately above the current block and a first left reference sample line immediately left to the current block; para. 0076, 0087, 0089],

deriving reference samples (i.e. ‘reference samples are denoted Rx,y’) [Fig. 7C; para. 0077-0078] for intra prediction of the current block based on the determined reference sample line and an intra prediction mode [Fig. 12: ‘Select an intra direction mode 1204’; ‘Select one or more of the plurality of reference lines to generate at least one predictor for the intra direction mode 1206’;]; and 

performing intra prediction for the current block based on the intra prediction mode and the reference samples [Fig. 6-17; para. 0071-0105: describe intra-prediction method; Fig. 7: performing intra-prediction S750],

determining an interpolation filter for the intra prediction and performing the intra prediction for the current block based on the interpolation filter, and the interpolation filter is determined based on the determined reference sample line.

wherein the performing the intra prediction for the current block comprises determining an interpolation filter for the intra prediction (i.e. tap-filter) [para. 0038-0039, 0087-0088: When the selected modes are directional modes, a 4-tap filter can be used; ‘A predicted sample … by applying a selected prediction direction and interpolating a value for the sample’] and performing the intra prediction for the current block based on the interpolation filter [para. 0065, 0088: ‘interpolation may be performed linearly using the two closest reference samples from the selected reference line’], and the interpolation filter is determined based on the determined reference sample line (i.e. ‘Columns or rows ate the top or left side’) [Fig. 12: ‘1206’: ‘one predictor for the intra direction mode’ is generated by selected reference lines; para. 0038, 0065, 0088: ‘Columns or rows of the prediction block can be adjusted with boundary prediction filters’; ‘interpolation may be performed linearly using the two closest reference samples from the selected reference line’].
Panusopone does not disclose explicitly the following claim limitations (emphasis added):
wherein in response to an upper boundary of the current block corresponding an upper boundary of a current coding tree block including the current block, a first reference sample line, including a first upper reference sample line immediately above the current block and a first left reference sample line immediately left to the current block is determined as a reference sample line for intra prediction of the current block, 
However in the same field of endeavor Cho discloses the deficient claim as follows: 
wherein in response to an upper boundary of the current block corresponding an upper boundary of a current coding tree block including the current block [Fig. 7: in case the upper boundary of the current block is an upper boundary of the current coding tree block while Fig. 6 shows ‘a current block is not adjacent to a CTU boundary’; para. 0009: ‘determining whether or not … an upper boundary of the current block is a boundary of a predetermined image region’; para. 0134-0140], a first reference sample line, including a first upper reference sample line immediately above the current block and a first left reference sample line immediately left to the current block is determined as a reference sample line for intra prediction of the current block [Fig. 7; para. 0140:’ a reference sample line may be configured by using a reconstructed sample line 1’. Fig. 6; para. 0149 show ‘at least two reference sample lines’],
Panusopone and Cho are combinable because they are from the same field of video decoding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Panusopone and Cho as motivation not to include the sample line index for the “fixedly selected” sample line (i.e. a default single reference line, e.g. the reconstructed sample line 1 which is adjacent to the current block) in the bitstream to avoid increasing overhead bits in the bitstream.



Regarding claim 6, Panusopone meets the claim limitations as follows:
The method of claim 1, wherein the reference sample line is selected among the plurality of reference sample lines [Fig. 8, 12; para. 0022, 0028, 0038, 0061: disclose ‘selected intra prediction modes’; Fig. 12: ‘Select one or more of the plurality of reference lines to generate at least one predictor for the intra direction mode 1206’] adjacent to the current block based on a color component (i.e. chroma) of the current block [Fig. 1; para. 0022, 0028, 0037-0038].


Regarding claim 7, Panusopone meets the claim limitations as follows:
The method of claim 1, wherein a number of the plurality of reference sample lines available for intra prediction of the current block is determined differently based on the intra prediction mode of the current block [Fig. 8, 12: ‘1206’].


Regarding claim 8, Panusopone meets the claim limitations as follows:
The method of claim 1, wherein the determining the reference sample further comprises filtering reference samples [Fig. 6: Filters 620], and the reference samples are filtered only in response to the determined reference sample line is the first reference sample line [para. 0038-0039, 0065, 0072-0073, 0088: ‘interpolation may be performed linearly using the two closest reference samples from the selected reference line’].


Regarding claim 9, Panusopone meets the claim limitations as follows: 
The method of claim 1, wherein the interpolation filter is determined further based on a size of the current block, the intra prediction mode of the current block [para. 0038: When the selected modes are directional modes, a 4-tap filter can be used], and a color component of the current block [para. 0022, 0036-0037: YCbCr].
Panusopone does not disclose explicitly the following claim limitations (emphasis added):
the interpolation filter is determined based on a size of the current block, the intra prediction mode of the current block, the selected reference sample line and a color component of the current block.
However in the same field of endeavor Cho discloses the deficient claim as follows: 
the interpolation filter is determined based on a size of the current block, the intra prediction mode of the current block, the selected reference sample line and a color component of the current block [para. 0106: ‘a filter may be applied … based on an intra-prediction mode and a current block size’].
Panusopone and Cho are combinable because they are from the same field of video decoding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Panusopone and Cho as motivation not to include the sample line index for the “fixedly selected” sample line (i.e. a default single reference line, e.g. the reconstructed sample line 1 which is adjacent to the current block) in the bitstream to avoid increasing overhead bits in the bitstream.


Regarding claim 11, all claim limitations are set forth as claim 1 in an image encoding method and rejected as per discussion for claim 1. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.


Regarding claim 16, all claim limitations are set forth as claim 7 in an image encoding method and rejected as per discussion for claim 7. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.


Regarding claim 17, all claim limitations are set forth as claim 8 in an image encoding method and rejected as per discussion for claim 8. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.


Regarding claim 18, all claim limitations are set forth as claim 9 in an image encoding method and rejected as per discussion for claim 9. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.



Regarding claim 20, all claim limitations are set forth as claim 11 in A non-transitory computer-readable recording medium storing a bitstream that is generated by an image encoding method and rejected as per discussion for claim 1. See Panusopone, Fig. 4.


Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (“Panusopone”) [U.S Patent Application Pub. 2017/0347102 A1] in view of Cho et al. (“Cho”) [US 2019/0208199A1] further in view of Pai et al. (“Pai”) [US 2008/0094505]


Regarding claim 10, Panusopone meets the claim limitations as follows:
The method of claim 9, wherein, in case the color component of the current block is a luma component, the interpolation filter is a 4-tap filter [para. 0038], and in case the color component of the current block is a chroma component, the interpolation filter is a 2-tap filter [para. 0038].
Panusopone does not disclose explicitly the following claim limitations (emphasis added):
wherein, in case the color component of the current block is a luma component, the interpolation filter is a 4-tap filter [para. 0038], and in case the color component of the current block is a chroma component, the interpolation filter is a 2-tap filter.
However in the same field of endeavor Pai discloses the deficient claim as follows: 
wherein, in case the color component of the current block is a luma component, the interpolation filter is a 4-tap filter [para. 0092, 0100: ‘the 4-tap filter used for the luma vertical filtering’], and in case the color component of the current block is a chroma component, the interpolation filter is a 2-tap filter [para. 0092, 0100: ‘For chroma vertical filtering, a 2-tap filter may be used’].
Panusopone and Pai are combinable because they are from the same field of video decoding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Panusopone and Pai as motivation to include interpolation 2-tap filter for chroma component instead of the 4-tap filter used for luma vertical filtering for improvement the directional accuracy [Panusopone: para. 0038: ‘to improve the directional accuracy] or reduction of edge jaggyness [Pai: para. 0047].


Regarding claim 19, all claim limitations are set forth as claim 10 in an image encoding method and rejected as per discussion for claim 10. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488